Name: Commission Regulation (EEC) No 2192/86 of 11 July 1986 amending Regulation (EEC) No 3397/84 as regards the period of application of the derogation from the quality standards for leeks
 Type: Regulation
 Subject Matter: consumption;  technology and technical regulations;  plant product
 Date Published: nan

 No L 190/56 Official Journal of the European Communities 12. 7 . 86 COMMISSION REGULATION (EEC) No 2192/86 of 11 July 1986 amending Regulation (EEC) No 3397/84 as regards the period of application of the derogation from the quality standards for leeks THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular the second subparagraph of Article 2 (2) thereof, Whereas the quality standards for leeks are set out in Annex I to Commission Regulation (EEC) No 1292/81 (3) ; Whereas Commission Regulation (EEC) No 3397/84 (4) makes certain derogations from the quality standards for leeks for a limited period ; whereas the derogations should continue in order that sufficient experience can be gained before the standards are amended ; Whereas some crops are earlier than others and the period mentioned in Article 1 ( 1 ) (a), second indent, foot ­ note (') of Regulation (EEC) No 3397/84 should therefore be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) (a), second indent, footnote (') of Regulation (EEC) No 3397/84 is hereby amended to read as follows : 'Direct-drilled, non-transplanted leeks, harvested from late winter to early summer.' Article 2 In the second subparagraph of Article 3 of Regulation (EEC) No 3397/84, '31 August 1986' is hereby replaced by '31 August 1987'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20 . 5 . 1972, p. 1 . (2) OJ No L 119, 8 . 5. 1986, p. 46. 0 OJ No L 129, 15 . 5 . 1981 , p . 38 . (4) OJ No L 314, 4 . 12. 1984, p . 12.